Citation Nr: 1816357	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ankle disability to include as secondary to service-connected disability.

2.  Entitlement to an increased evaluation, in excess of 20 percent, for degenerative arthritis of the thoracic spine.

3.  Entitlement to an increased evaluation, in excess of 10 percent, for degenerative joint disease of the right knee.  

4.  Entitlement to an increased evaluation, in excess of 10 percent, for the status post medial meniscectomy of the left knee.

5.  Entitlement to an increased evaluation, in excess of 10 percent, for residuals of the left medial malleolus fracture (hereinafter "left ankle disability").

6.  Entitlement to an initial evaluation in excess of 70 percent for mood disorder, not otherwise specified.  

7.  Entitlement to an earlier effective date, prior to February 7, 2011, for the award of entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU").

8.  Entitlement to special monthly compensation ("SMC") based on the need for aid and attendance of another or housebound status.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from October 1982 through February 1993.  

This appeal comes to the Board of Veterans' Appeals ("Board") from multiple rating decisions, dated May 2009, December 2009, August 2012, and May 2014, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") Columbia, South Carolina.  Jurisdiction of the appeal presently resides with the RO in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

In September 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of this hearing has been reviewed and associated with the claims folder.  

Thereafter, in February 2016, the Board remanded the Veteran's claims to the AOJ for further development.  The Board directed the AOJ to schedule the Veteran for updated VA examination to assess the current severity of his service-connected disabilities.  A review of the claims folder indicates that the requested development has been completed and that the Veteran's appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased evaluation of the right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The clinical evidence of record does not show that the Veteran has been diagnosed with a right ankle disability during the appeal period or within proximity thereto. 

2.  The Veteran's thoracic spine disability is manifested by symptoms of reduced range of motion, painful motion, tenderness, difficulty sitting, walking, and standing for prolonged periods, and an altered gait.  However, throughout the period on appeal, there has been no evidence demonstrating that the Veteran's range of motion is restricted to 30 degrees or less for forward flexion, unfavorable ankylosis of the thoracolumbar spine, or evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  Throughout the period on appeal, the Veteran's left ankle disability has been manifested by pain and painful motion.  At no point has there been evidence showing left ankle ankylosis, reduced range of motion, or subastragalar or tarsal joint ankylosis. 

4.  Throughout the period on appeal, there is no evidence suggesting the Veteran's service connected mood disorder results in total social and occupational impairment. 

5.  With regard to housebound benefits, the Veteran does not have a service-connected disability rated as 100 percent disabling.  Moreover, the Veteran's TDIU rating is due to the impact of multiple service-connected disabilities, as opposed to being due to a single service-connected disability.  In addition, the Veteran does not meet the criteria with regard to being "permanently housebound" due to service-connected disabilities.

6.  With regard to aid and attendance benefits, the Veteran is not blind or nearly blind, and does not have anatomical loss or loss of use of both feet or one hand and one foot, and is not permanently bedridden, due to service-connected disabilities.  In addition, his service-connected disabilities do not require the regular aid and attendance of another person, according to the basic criteria for aid and attendance.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by the Veteran's active duty service, nor may it presumed to have been so incurred. 3 8 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2.  The criteria for an increased evaluation, in excess of 20 percent, for the thoracic spine disability has not been met or approximated at any point relevant to the period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 4.49, 4.7.1a, Diagnostic Codes 5237, 5239 (2017).

3.  The criteria for an increased evaluation, in excess of 10 percent, for the left ankle disability has not been met or approximated at any point relevant to the period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 4.49, 4.7.1a, Diagnostic Codes 5003, 5271, 5272. 

4.  The criteria for an increased evaluation, in excess of 70 percent, for the mood disorder has not been met or approximated at any point relevant to the period on appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017). 

5.  The criteria for an earlier effective date, prior to February 7, 2011, for the award of a TDIU has not been met.  38 U.S.C. §§ 5110, 5111 (West 2012); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2017).  

6.  The criteria are not met for entitlement to special monthly compensation benefits by reason of being permanently housebound.  38 U.S.C. §§ 1114(s), 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.350(i) (2017).

7.  The criteria are not met for entitlement to special monthly compensation benefits by reason of being in need of aid and attendance of another person.  38 U.S.C. §§ 1114(l), 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.352(a), 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In regards to the Veteran's claim for entitlement to service connection for a right ankle disability and for entitlement to SMC, the Board notes that the VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain on his behalf, in correspondence dated March 2009, August 2009, and November 2016.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the March 2009 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the Veteran's claim for an increased evaluation of his service connected disabilities, the Board notes that these claims are considered "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, as applied to the Veteran's claims for increased evaluations of his service-connected thoracic spine and left ankle disabilities, the Board notes that in correspondence dated March 2009, VA explained that to substantiate the claim for an increased evaluation of these service connected musculoskeletal disabilities, the Veteran must provide or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The correspondence dated March 2009 further informed the Veteran of the specific evidence which would be necessary to warrant a grant of an increased evaluation for his service connected headache and gastrointestinal disabilities.

As for the increased evaluation of the service-connected mood disorder, in correspondence dated June 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for entitlement to service connection for the mood disorder, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes records of the Veteran's application and award of disability benefits from the Social Security Administration ("SSA") and updated records from the Veteran's VA treatment facilities.  See Stegall, 11 Vet. App. 268 at 271. 

The Veteran has been provided with multiple VA examinations and medical opinion, which addressed the Veteran's reported symptoms, frequency, and severity and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds these VA examinations are adequate for rating purposes and an additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

As will be discussed in greater detail in the REMAND portion of this decision, the Board has considered the applicability of principles set forth in a recent Court of Appeals for Veteran's Claims ("CAVC/Court") case Correia v. McDonald, 28 Vet. App. 158 (2016).  As applied to the increased rating claims for the thoracic spine and the left ankle disability discussed herein, the Board finds no basis under that case for remanding to obtain a new VA examination.  The Board notes that the Correia case involved a claim for an increased rating for knee disorders, as opposed to the current case which involves a spine disorder and a left ankle disability.  In Correia, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."

The Court provided two qualifications to this requirement.  First, the Court "trust[ed] that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  In a later footnote, the Court "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Second, the Court indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  While the Court did not define "damaged" for these purposes, they noted that both of the appellant's knees were "damaged." The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

As applied to the December 2016 VA examination of the thoracic spine, the Board finds that the Correia case is not applicable.  Although the December 2016 examination in this case did not specify whether the examination was done with active motion or passive motion, or with weight bearing or nonweight-bearing, the Board finds that this is inconsequential. The Board takes notice that on VA examinations, the testing of the range of spine motions is generally done by assessing active motion rather than passive.  The "active" motion is tested by having the Veteran stand and attempt to lean forward to test flexion, lean backward to test extension, and lean sideways to test lateral flexion, and twist the upper torso at the waist to test lateral rotation.  This standing testing is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  Although it may possible to test passive motion without weight bearing by having the Veteran lie down on a table and have the examiner move the spine by bending the Veterans body, such testing would be awkward and would not reveal useful information.  In this regard, active range of motion testing produces range of motion produces test result figures which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  

In regards to the December 2016 VA examination of the left ankle, the Board finds that the longitudinal evidence of record contains sufficient evidence to addresses the factors as outlined by the Correia case.  Therefore, a remand for a new VA examination of the left ankle is not warranted. 

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at videoconference hearing in September 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by his agent representative.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist since the date of the Board's February 2016 remand.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claims, the Board finds that the Veteran is not entitled to an award of service connection for a right ankle condition, as there is no evidence the Veteran has been diagnosed with a right ankle disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).   In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.  

The mere fact of a Veteran reporting subjective symptoms, whether pain, weakness, limited motion, or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  

A review of the Veteran's longitudinal medical records does indicate that he has ever been diagnosed with any right ankle disability.  For example, the Veteran was afforded a recent VA examination in December 2016.  As part of this examination, x-rays of the right ankle were obtained.  Notably, a review of these films did not show any evidence of any bony abnormality or discernable right ankle impairment.  The Veteran subjectively confirmed this, stating that he cannot recall ever being diagnosed with any right ankle disability.  

Finally, the Board has considered the Veteran's lay reports of symptoms.  While the Veteran is competent as a lay person to report symptoms of right ankle pain and limited motion, these reports of symptoms, although acknowledged, are outweighed by the clinical and diagnostic evidence of record.  See Layno, 6 Vet. App. 465, 469.  The objective clinical and diagnostic evidence of record shows the Veteran does not have a confirmed diagnosis for a right ankle disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  38 U.S.C. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Therefore, the Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with a right ankle disability during the pendency of his appeal.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

General Laws and Regulations Governing Entitlement to Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  Alternatively, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As applied to the Veteran's application for increased ratings of his musculoskeletal system, the Board has additional considerations it must make.  Disabilities of the musculoskeletal system are primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

In rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. §§ 4.40, 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

iv.  Entitlement to an increased evaluation, in excess of 20 percent, for degenerative arthritis of the thoracic spine:

The Veteran is seeking entitlement to an increased evaluation, in excess of 20percent, for his thoracic spine disability.  Historically, the Veteran was awarded entitlement to service connection for this disability, initially referred to as lumbothoracic pain, in a January 1994 Rating Decision.  The Veteran submitted his instant appeal for an increased evaluation of the thoracic spine disability on January 7, 2009.  Initially, the AOJ granted an increased evaluation, to the current 20 percent rating, in a May 2009 Rating Decision.  However, the Veteran has appealed this decision, as he contends his thoracic spine disability is worse than the present rating reflects.  As such, the period under consideration begins on and after January 7, 2008, one year prior to the date of the Veteran's claim for an increased evaluation.

Presently, the Veteran's thoracic spine disability is assigned a 20 percent disability evaluation under a hyphenated Diagnostic Code for spinal impairments, specifically 5295-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions. Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27.

The Board acknowledges the use of a hyphenated diagnostic code here which does not conform to the standard described immediately above.  It appears in this case that the AOJ has utilized a hyphenated diagnostic code-not to indicate that the Veteran has a disease, injury, or residual condition which is unlisted in the rating code-but rather as an indication that the Veteran's thoracic spine disability was previously assessed under a different, outdated, diagnostic code.  Regardless, this atypical use of a hyphenated diagnostic code does not impact the Board's analysis herein as the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated.

The Board further notes that a spine disability may be rated under multiple diagnostic codes.  However, the Board finds the General Rating Formula for the spine provides the most potential for a favorable rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Under the alternative formula, Diagnostic Code 5243, there must be medical evidence demonstrating intervertebral disc syndrome and/or incapacitating episodes requiring physician prescribed bedrest.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Here, the evidence does not show any incapacitating episodes requiring physician prescribed bedrest.  The Veteran has explicitly denied such events, including during his recent December 2016 VA examination.  As such, Diagnostic Code 5243 is not for application in the instant appeal, and the Board will proceed with analysis under the General Rating Formula for Diseases and Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

As noted above, the Board must also consider, in conjunction with the applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca, 8 Vet. App. at 206-207.  For reference, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the medical and lay evidence of record do not warrant the assignment of an increased evaluation, in excess of 20 percent, at any time during the period on appeal.  The Board makes this determination after considering the Veteran's functional loss due to pain, pain on movement, and decreased range of motion.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; See also DeLuca, 8 Vet. App. at 206-207.  

To warrant the assignment of an increased rating, here 40 percent, the evidence would have to demonstrate that the Veteran's thoracic spine is characterized by symptoms resulting in the functional equivalent of forward flexion to 30 degrees or less.  As will be discussed below, while the longitudinal medical records demonstrate the Veteran experiences a reduced range of motion, there is no evidence suggesting that he is limited to 30 degrees or less of forward flexion.  Even when considering the Veteran's complaints of pain and other functional loss factors, the evidence does not show that there is functional loss more nearly approximating a 40 percent disability evaluation.  8 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca, 8 Vet. App. at 206-207

As noted above, the Veteran submitted his present appeal for an increased evaluation of the thoracic spine disability in January 2007.  Following receipt of this application, the Veteran was afforded a VA examination in March 2009.  A physical examination of the spine revealed the Veteran was able to perform forward flexion to 60 degrees, including after three repetitions.  Pain was observed beginning at 30 degrees for forward flexion.  The Veteran performed extension from 0 to 20 degrees, including after three repetitions, with reports of pain throughout.  Bilateral lateral flexion was observed from 0 to 20 degrees, with pain reported beginning at 15 degrees.  Bilateral lateral rotation was completed from 0 to 20 degrees, with pain reported from 10 to 15 degrees.  

Following these repetitive range of motion testing, the March 2009 examiner noted that the Veteran did not exhibit any evidence of fatigue, lack of endurance, weakness, or incoordination, but reported the Veteran subjectively voiced pain throughout the motion.  Pain was elicited with palpation over the lower lumbar spine.  The examiner reported there was no evidence of any muscle spasms.  Radiographic films were reviewed, and it was reported the Veteran's vertebral body heights were maintained without fracture of subluxation, with mild anterior osteophyte spurring.  

Based upon the findings of this March 2009 VA examination, the Veteran was granted an increased evaluation of 20 percent, effective January 7, 2009.  After reviewing the results of this March 2009 VA examination, the Board similarly finds no evidence which would warrant the assignment of any higher evaluation.  While the examiner noted the Veteran experienced pain beginning at 30 degrees with forward flexion, the examiner explained that this report of pain was based upon the Veteran's subjective reports of "moderate" pain throughout repeated repetitions.  Notably, the examiner explained that the objective medical evidence showed no additional functional loss, such as weakened movement, excess fatigability, swelling, deformity, atrophy, or otherwise.  Moreover, the examiner noted that the Veteran walked with only a "moderately" antalgic gait, and maintained full muscle strength, sensation, and normal reflexes within his right and left legs.  As such, the Board does not find this March 2009 VA examination consistent with functional loss approximating forward flexion to 30 degrees or less. 

Following this March 2009 VA examination, the Veteran submitted a written statement describing the functional limitations he experiences as a result of his disabilities.  See March 2009 VA 21-438.  For example, in his written statement, the Veteran states that he requires assistance getting in and out of the bathtub and to use the toilet.  While the Board has considered this lay report of limitations, as will be explained below, the Board finds the overall lay and medical evidence do not support the degree of limitation alleged.  Notably, during the March 2009 VA examination, the Veteran denied experiencing any significant degree of functional limitation as a result of his thoracic spine disability, as he stated he was able to care for his personal hygiene and reported he was able to perform household chores.  The only limitations reported by the Veteran during the March 2009 VA examination were his statements that it took him longer to complete household chores, as he took frequent breaks.  The Veteran did state he functioning is further curtailed during periods of flared symptoms, and stated these periods occur on average eight to nine times per month.   

In reviewing the subsequent medical evidence of record, the Board additionally finds no evidence which supports the degree of limitation alleged by the Veteran.  For example, during a physical examination in February 2009, the Veteran reported that his back pain was "doing pretty good" and noted that he only experienced symptoms in the morning.  See August VAMC Records, dated February 23, 2009.  The Veteran described his pain as intermittent, and stated that he primarily experienced pain with transfers.  Thereafter, during a July 2009 physical examination the Veteran subjectively reported that his back pain was much better, and stated that he was "more independent and ambulatory."  See Aiken CBOC Records, dated July 23, 2009.  The medical records contain an additional report from the Veteran in August 2009 and November 2010 that he continued to perform yard work. In addition to these subjective reports of minimal symptoms, the Board notes that the contemporaneous medical evidence shows the Veteran walked with a normal, non-antalgic gait and maintained full muscle strength. While the Veteran used a cane during this period, the medical evidence does not indicate that this was required for his thoracic spine disability.  Rather, the Veteran reported using a cane due to his bilateral knee disabilities.  See e.g. March 2009 VA Examination. 

The Board has additionally considered the written statements submitted by the Veteran's wife and physicians.  For example, the record contains an August 2009 statement from physician E.S., wherein the physician opines the Veteran's medical conditions prevent him from performing "some of his activities of daily living" and thus render "assistance necessary."  Similarly, in a separate August 2009 statement, the Veteran's physician K.D., reports that the Veteran is not employable due to numerous medical conditions.  Notably, in this statement, the clinician K.D. lists several medical conditions for which the Veteran has not been awarded service connection, including impaired fasting glucose, senile cataract, and sleep apnea.  While the Board has considered these medical statements, the Board gives them limited probative value as they are inconsistent with the longitudinal medical record and are not supported by a full rationale.  

Throughout the pendency of the period on appeal, there is no evidence which suggests that the Veteran's thoracic disability has caused such severe functional limitations as to warrant an increased evaluation.  The medical evidence shows the Veteran remained able to travel with his family, including trips to North Carolina to attend the birthday of his son at a theme park.  See August VAMC Records, dated July 2011.  The Veteran elsewhere reported he was able to continue engaging in activities such as hiking, fishing, camping, and boating up until 2014, when his prescription opioid medications were taken away.  Moreover, throughout this period, the Veteran has been advised by his treating physicians to engage in in diet and exercise to reduce his weight, and thus reduce the weight/stress on his thoracic spine.

Of note, the Board observes that the Veteran has received intermittent treatment for symptoms of his thoracic spine disability throughout the period on appeal.  Review of his VA treatment records show only intermittent examinations of the Veteran for symptoms of his thoracic spine disability.  Rather, the majority of his encounters with medical providers have been centered on medication management and to a much lesser degree encouragement to enroll in physical therapy.  This suggests that, despite the Veteran's written statements to the Board and his September 2015 testimony, that his symptoms are managed with conservative modalities, including pain medication and light physical activity.  At no point do the Veteran's medical records, including his subjective reports to his treatment providers, reflect the degree of limitation the Veteran has subsequently alleged.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); See also Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

As further evidence, the Board observes that the Veteran has, at various times throughout the pendency of his appeal, requested his treatment providers give him both a cane and a back brace.  See e.g.  Aiken CBOC Records, dated February 25, 2011.  The evidence demonstrates that any orthopedic device, such as a cane and a back brace, have been provided to the Veteran upon his request, and not based upon his clinical symptoms. Notably, no treatment provider has directly prescribed the Veteran either a back brace or a cane due to his physical symptoms.  The Board also finds it significant that the Veteran has been observed without these orthopedic supports on numerous occasions.  For example, during an April 2015 physical examination, the Veteran was observed to walk with a normal gait, was able to stand without difficulty, transition to the seated and standing positon without difficulty, and maintained a normal posture.  

The Veteran was afforded a second VA examination in December 2016 for his thoracic spine disability.  During this encounter, the Veteran denied that he experienced any flare-ups of his pain, but he reported that he experienced functional loss, which he described as chronic pain.  Notably, per the Veteran's subjective reports, he indicated that he had been "very active" over the past couple years, but that all changed when his medications were changed.  The Veteran reported that he had previously been taking Morphine and Lortab.  The evidence indicated the Veteran was taken off these medications due to violations with the law and violations of his narcotic pain medication agreement.  See Augusta VAMC Records. 

As a side note, the Board highlights that during a December 2016 psychiatric evaluation, the Veteran defined his previous level of activity to include "canoeing, camping, hunting, golfing, and biking."  These subjective reports of the Veteran's activity level are suggestive that he is not limited to the degree he has subsequently alleged.  

The December 2016 examiner observed the Veteran perform repetitive range of motion testing.  During this examination, the Veteran was observed to perform forward flexion from 0 to 80 degrees, and extension from 0 to 20 degrees.  Bilateral lateral flexion was observed from 0 to 30 degrees and bilateral lateral rotation was performed from 0 to 35 degrees.  The examiner reported that the Veteran subjectively endorsed pain with range of motion testing, but that he showed no physiological changes.  The examiner further observed the Veteran displayed no evidence of pain with weight bearing.  Repetitive range of motion testing did not result in any additional objective indicators or pain or a reduced range of motion. The examiner observed the Veteran used a cane to aid in ambulation, and used the cane to support himself when transferring from a seated to standing position.  Otherwise, the examiner noted the Veteran's gait was normal. 

Following this physical examination, the December 2016 examiner concluded that the reduced range of motion observed in the Veteran's spine was a result of multiple factors, including his thoracic spine disability, physical deconditioning, obesity, and prior chronic use of pain medications. As to the functional effects of the Veteran's thoracic spine disability, the examiner concluded that he would be limited in activities due to self-reported pain.  However, the overall clinical findings of record did not suggest the Veteran experienced any significant limitation in his ability to function.  For example, the examiner cited to the fact that the Veteran retained full muscle strength bilaterally in his right and left legs and maintained full sensation bilaterally, with no evidence of radiculopathy.  As a result, the examiner concluded the Veteran would experience only mild functional limitations. 

The Board finds this medical opinion to be probative and entitled to significant weight.  This medical opinion is supported by the Veteran's clinical medical history and a detailed review and analysis of past examinations of the Veteran.  Additionally, the examiner considered the Veteran's lay reports, and discussed why these lay allegations were either credible or unsupported by the longitudinal evidence of record.  Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board does, in fact, adopt the opinion of the December 2016 VA examiner, as it is well reasoned, detailed and consistent with the other evidence of record, and included a discussion of the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Therefore, based upon a review of the Veteran's longitudinal treatment records, the Board finds the Veteran is not entitled to a rating in excess of 20 percent for his thoracic spine disability.  Despite the Veteran's reports of chronic pain, the overall objective evidence shows that he is able to independently care for himself and experienced minimal functional limitations.  The record does not suggest that the Veteran's symptoms have resulted in the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less as contemplated by a higher evaluation.    There was no evidence of muscle spasms, fatigability, or muscle atrophy during this period, and the Veteran was observed to walk with a normal gait and stance.  As such, the Veteran does not meet the criteria for a 40 percent disability evaluation at any point relevant to the period on appeal. 

To be clear, the Board has considered the totality of the symptoms of the Veteran's thoracic spine disability and they have been factored into the Board's decision to continue the Veteran's 20 percent disability rating.  Even considering DeLuca, while the Veteran complains of pain in his thoracic spine that limits various activities including walking, standing, and lifting, the Veteran's pain has been considered in the ratings above and indeed is part and parcel of the 20 percent rating that he is currently assigned.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

In addition, the Board finds no evidence to warrant the assignment of separate disability ratings for symptoms of the Veteran's thoracic spine disability.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a, if supported by objective medical evidence.  However, the clinical evidence of record does not show that the Veteran experiences any radiculopathy of either the left or right leg.  Therefore, additional disability ratings are not for application in the instant appeal.

Similarly, as noted Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  However, a review of the evidentiary record indicates the Veteran has consistently denied any symptoms of bladder or bowel impairment.  As such, a separate rating for bowel or bladder impairment is not warranted.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

ii.  Entitlement to an increased evaluation, in excess of 10 percent, for the left ankle disability: 

The Veteran is seeking entitlement to an increased evaluation, in excess of 10 percent, for his left ankle disability.  Historically, the Veteran was awarded entitlement to a left ankle disability, diagnosed as a fracture of the left medial malleolus, in a January 1984 Rating Decision.  The present appeal stems from the Veteran's disagreement with a December 2009 Rating Decision, which denied the Veteran's claim for an increased rating.  As such, the period under consideration begins on and after January 7, 2008, one year prior to the date of the Veteran's claim for an increased evaluation. 

Presently, the Veteran's left ankle disability is assigned a single 10 percent disability evaluation under a hyphenated Diagnostic Code 5271-5272, which pertain to limitation of motion of the ankle.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, Diagnostic Code 5271 is used to evaluate limitation of the ankle, while Diagnostic Code 5272 pertains to subastragalar or tarsal joint ankylosis. 

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion, and a maximum 20 percent rating is assigned for marked limitation of motion.  Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5272, a 10-percent rating is assigned where there is ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and a maximum 20 percent rating is warranted where there is ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a. 

Additionally, the Board finds that Diagnostic Code 5003 is applicable to evaluation of the Veteran's left ankle disability.  Diagnostic Code 5003 states that the severity of arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints affected, here Diagnostic Code 5271 for limitation of motion of the ankle.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran does not meet the criteria for an increased evaluation, under any relevant Diagnostic Code, for his left ankle disability.  The Board makes this determination after considering the Veteran's functional loss due to pain and pain on movement.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; See also DeLuca, 8 Vet. App. at 206-207.  

The Veteran was afforded a VA examination in March 2009 to assess the severity of his left ankle disability.  During this encounter, the Veteran reported symptoms of intermittent pain, a sensation of joint "popping," and giving away of the ankle.  He denied any symptoms of weakness, stiffness, swelling, heat, redness, instability, locking, fatigability, or lack of endurance.  The Veteran additionally reported that he experienced flare-ups of his left ankle pain approximately five to six times per month, and that each episode lasts from two to three hours.  During these periods of flared symptoms, the Veteran states that his is unable to walk until the pain is reduced.  He did not, however, report incapacitation during periods of flared symptoms.  

Following this report of symptoms, the examining clinician evaluated the Veteran's ability to perform range of motions with his left ankle.  The examiner reported that the Veteran exhibited a normal range of motion with his left ankle, but observed that the Veteran reported this range of motion was painful.  Again, a normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. 4.71, Plate II.  The examiner did not report at which degree or point the Veteran endorsed pain with range of motion testing.  The examiner did observe that the Veteran walked with a cane and a "moderately antalgic gait."  

The Board finds that the observations and reports of the March 2009 VA examination are consistent with a continued 10 percent disability evaluation for the left ankle.  Notably, the physical examination revealed to no evidence of a reduced range of motion within the left ankle and there were no reports of any left ankle joint ankylosis.  The only discernable report of limitation were the Veteran's subjective reports of pain with range of motion testing, which is consistent with a continued 10 percent disability evaluation for painful motion of the left ankle, which does not consistently result in compensable limitation of motion.  See 38 C.F.R. § 4.59; See Burton v. Shinseki, 25 Vet. App. 1 (2011).  No additional or increased evaluation is warranted due to functional loss, as there were no observations of weakness, muscle atrophy, less or more movement than is normal, weakened movement, excess fatigability, or otherwise.  

Subsequent to this March 2009 VA examination, the Veteran submitted a written statement describing the functional limitations he experiences as a result of his disabilities.  See March 2009 VA 21-438.  For example, in his written statement, the Veteran states that he requires assistance getting in and out of the bathtub and to use the toilet.  While the Board has considered this lay report of limitations, as will be explained below, the Board finds the overall lay and medical evidence do not support the degree of limitation alleged.  Notably, the Veteran denied any symptoms of functional loss as a result of his left ankle disability during the March 2009 VA examination.  The Veteran explicitly stated to that examiner that his left ankle disability does not prevent him from attending to and maintaining his personal hygiene.  He further stated that his left ankle disability does not prevent him from attending and completing household chores and yard work.  

Similarly, while the Board has considered the written statements submitted by the Veteran's wife and his private physicians, the Board finds these reports are not entitled to any significant value as they are inconsistent with the weight of the medical evidence.  For example, the record contains an August 2009 statement from physician E.S., wherein the physician opines the Veteran's medical conditions prevent him from performing "some of his activities of daily living" and thus render "assistance necessary."  However, this opinion is directly contradicted by the Veteran's own lay reports, made during the March 2009 VA examination and elsewhere, where he explicitly denies that his left ankle disability limits his ability to perform daily household chores, yard work, and attend to his personal hygiene.  

A review of the Veteran's longitudinal medical records does not support a finding that the left ankle disability has caused such severe functional limitations as to warrant an increased evaluation.  Rather this evidence, including the Veteran's statements to treating physicians, shows he remained able to enjoy an active lifestyle.  For example, he continued to travel and go on family vacations, including trips to North Carolina to attend the birthday of his son at a theme park.  See August VAMC Records, dated July 2011.  The Veteran elsewhere reported he was able to continue engaging in activities such as hiking, fishing, camping, and boating.  Moreover, throughout this period, the Veteran has been advised by his treating physicians to engage in in diet and exercise to reduce his weight, and thus reduce the weight/stress on his left ankle.  These encouragements to engage in regular exercise do not indicate that the Veteran's treating physicians considered the Veteran's left ankle disability to be as limiting as he has alleged. 

In addition to these reports of the Veteran maintaining an active lifestyle, the Board observes that he has very rarely sought medical treatment for his left ankle disability.  This is particularly significant because even when the Veteran sought intermittent treatment for complaints of his service-connected musculoskeletal disabilities, such as his thoracic spine and bilateral knees, the Veteran made no report or mention of his left ankle disability.  This lack of evidence of any continuing treatment indicates that the Veteran himself believed his symptoms to be minimal and not to interfere with his overall functioning.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011)(A lack of notation where it would be expected, to include during treatment or examination, is noteworthy).  Specifically, following a thorough review of the Veteran's medical records, the Board finds no evidence that the Veteran has sought treatment for or reported symptoms of his left ankle disability since June 2013.  See Augusta VAMC Records.  During this encounter, the Veteran subjectively reported that his left ankle pain has improved.  

The Veteran was afforded a second VA examination in December 2016.  During this encounter, the Veteran denied experiencing any periods of flared symptoms, but did endorse functional loss in the form of chronic pain.  The examiner observed the Veteran perform range of motion testing, which was reported as full: dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  During this range of motion testing, the examiner noted that the Veteran subjective reported sensation of pain, throughout the movement, but that the examiner observed no physiological changes.  No additional loss was observed with repetitive range of motion testing. 

As noted in the introduction of this decision, the Board observes that the December 2016 examiner did not specify whether the examination was done with active motion or passive motion, or with weight bearing or nonweight-bearing.  However, additional observations from the December 2016 VA examiner note that the Veteran was observed to exhibit no pain on weight bearing.  Furthermore, examination of the left ankle did not elicit any pain or tenderness to palpation of the joint and no observations of crepitus was made.  Muscle strength testing was reported as full ('5/5"), which indicates the Veteran was able to flex his ankle against the weight of the examiner applying pressure in both the dorsiflexion and plantar flexion ranges of motion.  Considering these objective observations, the Board finds sufficient evidence which addresses the factors outlined in the Correia case.  

Additionally, while the Veteran subjectively reported symptoms of left ankle instability, testing for this, including the anterior drawer and talar tilt tests, were normal.  Radiographs of the left ankle were reviewed and were reported to show a healed malleolus fracture.  No evidence of joint ankylosis was reported or observed.  

Following this physical examination, the December 2016 examiner concluded that the Veteran experienced functional loss in the form of his subjective reports of chronic pain.  However, based upon the Veteran's lay reports, a review of his medical records, and with consideration of the examination's findings, the examiner noted that the Veteran experienced additional factors which contributed to his current disability.  These factors were identified as natural deconditioning, obesity, and chronic use of pain medications.  

The Board has considered the observations and conclusions of the December 2016 VA examinations, and finds them to be both probative and entitled to significant weight.  Notably, a physical examination of the left ankle revealed no evidence of a reduced range of motion.  While the Veteran was observed to report pain with range of motion testing, this pain did not cause any additional or significant functional loss as there was no weakness, instability, pain with weight bearing, incoordination, muscle atrophy, or otherwise. 

As such, the Board finds the Veteran is entitled to a continued 10 percent disability evaluation of his service-connected left ankle disability.  This evaluation is based upon evidence showing painful motion of the left ankle, which does not consistently result in compensable limitation of motion.  See 38 C.F.R. § 4.59; See Burton v. Shinseki, 25 Vet. App. 1 (2011).  As the objective findings of record have not shown any reduction in the left ankle range of motion, there is no evidence which would support a higher evaluation.  Moreover, the Board finds the Veteran's overall disability picture, with consideration of functional loss, does not approximate a higher rating, as there has been no evidence of joint instability, weakness, incoordination, muscle atrophy, or otherwise throughout the pendency of his appeal. 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

iii.  Entitlement to an initial evaluation in excess of 70 percent for the service connected mood disorder:

The Veteran is seeking entitlement to an increased initial evaluation, in excess of 70 percent, for his service-connected mood disorder.  When evaluating a service-connected mental disorder, VA will review the Veteran's medical history to determine how badly the disorder has disrupted his social and occupational functioning.  Specifically, VA must review the frequency, severity, and duration of the psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the extent of a Veteran's social impairment is considered, the rating cannot be assigned on these limitations alone.  38 C.F.R. § 4.126(b).

The level of disability is then rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

In the instant appeal, the AOJ granted the Veteran entitlement to service connection for a mood disorder, and assigned an initial evaluation of 70 percent under Diagnostic Code 9435.  Under this Diagnostic Code, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435 (2017).

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under this formula is "symptom driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board notes that the Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in February 2015, the updated version of the regulation applies, including application of the DSM-V.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning ("GAF") score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS at 32 (4th ed. 1994)).  

Higher GAF scores denote increased overall functioning of the individual.  For example, a GAF score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  While lower scores are indicative of greater symptoms and decreasing functionality of the individual.  Specifically, a GAF score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

That being the relevant law applicable to the Veteran's claim for an increased evaluation of his mood disorder, the Board finds no credible evidence which would suggest the Veteran's symptoms meet the criteria for a higher evaluation.  The medical and lay evidence of record are not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  Specifically, there is no evidence which documents a gross impairment in thought process or communication; there is no evidence of any delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting himself; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9435 (2017).  

Rather, a review of this evidence indicates the Veteran's symptoms were manifested by psychiatric symptoms more nearly approximating occupational and social impairment with deficiencies in most areas, which is consistent with the continued assignment of a 70 percent rating.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  Mauerhan, 16 Vet. App. at 442.

With regard to the Veteran's overall social functioning and symptoms, the Board finds the competent and credible evidence of record to be indicative of an individual with moderate and transient symptoms.  During his initial evaluation for a psychiatric disability, the Veteran reported he does not have any friends and he does not engage in any social activities or interactions.  See July 2012 VA Examination.  He described himself as easily angered, with mood liability, and stated he has not had any contact with his children and/or grandchildren.  

However, a review of the Veteran's longitudinal VA treatment records suggests these subjective reports are not an accurate depiction of his overall level of social functioning.  For example, during a physical examination in September 2010, the Veteran tested positive for cannabis.  See Medical Records of Dr. E.S; see also Augusta VAMC Records for additional positive screens.  Explaining this positive result, which was one in a series of positive results, the Veteran reported that he regularly plays card games with other people and conceded that these individuals smoke marijuana and he must have inhaled some of their smoke during these card game sessions.  During an earlier physical examination with Dr. E.S., the Veteran reported that he had recently taken a family vacation.  This report, of the family vacation, is suggestive of a higher level of social functioning that the Veteran has subsequently alleged.  

Elsewhere in his medical records, the Veteran has described his close friendship/relationship with a prior landlord.  For example, during a mental health counseling session in February 2011, the Veteran reported that he had developed a close relationship with this landlord, and explicitly stated that he "had always taken care of his landlord."  See August VAMC Records.  Continuing, the Veteran reported that as a result of this relationship, the landlord had promised to the Veteran that he would leave all of his property and possessions.  The Veteran remarked that this evidenced their close friendship, as he told the counselor the landlord had a living son.  During a subsequent examination in January 2012, the Veteran reported that his landlord had passed away, and as promised, had left the Veteran as the sole beneficiary in his will.  The Veteran also reported that the landlord had granted him power of attorney over the estate.  

The Board also notes that the Veteran has only sporadically sought mental health treatment during the period under consideration.  During his September 2015 Board hearing, the Veteran stated this was because he was unable to find a clinician.  This statement appears to be partially credible.  For example, during a mental health evaluation in January 2014, the Veteran was seen for a psychiatric evaluation.  See August VAMC Records.  The examiner reported the Veteran was not sure why the instant appointment had been made, and when asked why he came to the appointment, the Veteran responded that they sent him an appointment card.  When asked about his prior mental health counseling, the Veteran reported that he had previously seen a clinician at the Aiken CBOC, but stopped going because, in essence, the clinician had broken his trust.  Records from the Aiken CBOC indicate the Veteran last saw this clinician in 2010.  During this January 2014 appointment, the Veteran also expressed anger with the Aiken CBOC, as they had stopped prescribing Xanax after he was arrested for selling a prescription for Percocet.  Following a 30 minute mental health evaluation, the Veteran expressed that he did not feel that he needed any continuing mental health services from the VA.  

Prior to this January 2014 encounter, the medical records indicate the Veteran was provided with numerous appointments for mental health treatment.  However, review of these records show the Veteran frequently canceled these appointments.  See e.g.  August VAMC Records, dated January 2012.  The last appointment for mental health treatment that the Veteran presented for was in October 2011 at the Aiken CBOC.  Notably, during this encounter, the Veteran was advised that the pharmacy would no longer prescribe him Xanax.  Despite being offered mental health treatment, the medical records indicate the Veteran chose to received medication therapy only through his general health appointments.  These records show the Veteran routinely declined any referrals for mental health counseling. 

In addition to these canceled mental health appointments, depression screening during routine physical examinations indicates the Veteran himself believed his psychiatric symptoms to be minimal.  For example, during a mental health counseling appointment in July 2011, the Veteran subjectively reported his psychiatric symptoms were "under control more days than not and interfere at a minimum with daily life."  The Board also notes that in July 2011, the Veteran was able to travel to North Carolina to attend the birthday of his son at a theme park.  During a subsequent depression screen, the Veteran responded "no" when asked if he had little interest/motivation in engaging in activities and as to whether he felt depressed/hopeless.  

With consideration of the above factors, the Board finds that the Veteran's overall social functioning is not significantly impaired by his service connected mental disorder.  Notably, the Veteran has been vague and elusive in reporting his limitations, and the only consistent allegation of limitations are with regard to his sleeping pattern.  Thus, the Board finds that while the totality of the medical evidence during this period documents the Veteran's continued symptoms of social limitations due to depression, and irritability, there is no evidence which suggests the Veteran experienced total social impairment.

As for evidence of occupational impairment, the Board finds no evidence which would suggest the Veteran's symptoms result in a total impairment.  At times the Veteran has reported he has been unable to hold a job and has been unemployed due to his symptoms of anger and irritability.  Elsewhere, the Veteran has reported that he is unable to obtain any employment due to his service connected back disability.  While the evidence of record shows the Veteran has not been employed during any point relevant to the period on appeal, the overall medical and lay evidence of record do not suggest that this is a result of his service connected psychiatric disability.  

Specifically, there is no evidence which documents a gross impairment in thought process or communication; there is no evidence of any delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting himself; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  Id.

Rather, the medical records show the Veteran is able to effectively communicate his concerns and symptoms to treatment providers.  He is able to maintain and attend to his personal hygiene.  Most significantly, the overall medical record does not show any periods of in-patient psychiatric hospitalizations or loss of functioning.  Rather, the Veteran is treated on an out-patient basis.  These longitudinal medical records indicate that the Veteran experiences some limitations due to depression and lack of motivation, but the totality of the evidence is not suggestive of total occupational impairment.  In sum, the Board finds no medical or lay evidence which shows the Veteran's symptoms resulted in total occupational impairment.

While observations of the Veteran during the period on appeal have reported that his grooming and hygiene were neglected, the Board finds that these observations do not warrant the assignment of an increased evaluation.  Notably these observations were sporadic and included additional descriptions of the Veteran's grooming and hygiene as "improved."  Moreover, there is no evidence which indicates the Veteran's psychiatric symptoms caused him to neglect his personal hygiene.  There is also no evidence suggesting any gross impairment of thought, disorientation, delusions, or evidence that the Veteran was a persistent danger to himself. 

The Veteran was recently afforded a VA psychological examination in December 2016.  During this encounter, the Veteran endorsed minimal symptoms of depression, explaining that he and his wife get along well and that he is able to better control his moods.  The Veteran expressed unhappiness at his inability to engage in activities that he used to participate in, such as hunting, fishing, hiking, golfing, and boating.  Notably, when talking about the possibility of getting back into these activities, the Veteran stated that he cannot currently do any activity because of a lack of money.  Later, the Veteran explained that if he were to be prescribed his prior medications for pain, opioids, he would "hook [up] his snow mobile" and travel and "be able to do something again."  

Based upon this clinical examination of the Veteran, and a review of his mental health treatment records, the December 2016 VA examiner concluded that the Veteran's symptoms were minimal and mild in severity and would not result in any significant social or occupational impairment.  In support of this conclusion, the examiner cited to the Veteran's subjective reports of minimal symptoms and the medical records which document intermittent treatment for depression and other psychiatric symptoms.  Additionally, the examiner reported that the DSM-V no longer recognizes "mood disorder" as a valid diagnosis.  Based upon the Veteran's current psychiatric symptoms, the examiner reported his mental health condition is best described/explained by a diagnosis for an adjustment disorder.  

The Board finds the conclusions and opinions of the December 2016 VA examiner are probative and entitled to significant weight.  This medical opinion is supported by the Veteran's clinical medical history and a detailed review and analysis of past examinations of the Veteran.  Additionally, the examiner considered the Veteran's lay reports, and discussed why these lay allegations were either credible or unsupported by the longitudinal evidence of record.  As such, the Board gives the December 2016 VA examination and medical opinion great probative weight.  

The Board has further considered the GAF scores assigned to the Veteran throughout the period on appeal and finds them to be consistent with a continued 70 percent disability evaluation.  The majority of the GAF scores assigned to the Veteran have averaged between 45 and 60, which is consistent with moderate symptoms.  Notably, more recent evaluations have averaged between 55 and 60, thus suggesting the Veteran's overall level of functioning has improved. 

In conclusion, the Board finds that the evidence supports a continued.  As discussed in greater detail above, the longitudinal evidence documents that the Veteran has been able to engage in routine and regular social interactions, has exhibited a cooperative demeanor, and has expressed enjoyment in activities and interests.  Thus, while the Board has considered the lay descriptions of the Veteran's anger and irritability, both the medical and lay evidence of record indicate that these symptoms have not resulted in, or approximated, total social and occupational impairment.  Most significant, the Board highlights that no VA examiner, or other clinician who interacted with the Veteran throughout the course of his appeal, found that his symptoms approximated that of an increased 100 percent disability evaluation.  Rather, the Board finds the preponderance of the objective medical opinion evidence and the clinical observations of the Veteran during this period are consistent with a continued 70 percent disability evaluation.  

It is not necessary to "stage" the Veteran's ratings any further than discussed above, as the Veteran's psychiatric symptoms have been consistent at the 70 percent levels for the respective time period delineated by the Board in the present decision.  Fenderson, 12 Vet. App. at 126.  Therefore, considering all evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's psychiatric disability met the criteria for an increased 100 percent disability evaluation.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

Entitlement to an earlier effective date, prior to February 7, 2011, for the award of a Total Disability Rating Based on Individual Unemployability:

The Veteran additionally seeks entitlement to an earlier effective date for the award of a TDIU.  The Veteran was initial awarded entitlement to a TDIU, effective February 7, 2011, the date upon which he met the schedular criteria for a TDIU. As such, consideration of whether the Veteran would be entitled to an award of a TDIU prior to February 7, 2011 would involve consideration of whether the Veteran has met the criteria for an extra-schedular evaluation. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Beginning on and after February 7, 2011, the Veteran was serviced-connected for the following disabilities: a mood disorder, rated as 70 percent disabling, degenerative arthritis of the thoracic spine, rated as 20 percent disabling, a left ankle disability, rated as 10 percent disabling, a right knee disability, rated as 10 percent disabling, a left knee disability, rated as 10 percent disabling, and a left knee scar, rated as non-compensable.  The Veteran's total combined disability evaluation was 80 percent. 

Based upon a review of the evidentiary record, the Board finds that February 7, 2011 represents the earliest possible date for entitlement to a TDIU.  Although the Board acknowledges the Veteran experienced limitations as a result of his service connected disabilities, the Board finds the totality of the evidence weighs against an award of an earlier effective date for a TDIU, on an extraschedular basis. 

Notably, although the Veteran was not employed during the period on appeal, the Board does not find any convincing evidence that this was a result of any service-connected disability.  In statements to medical providers and to the Board, the Veteran has asserted that he is unemployable due to his physical impairments, specifically his service connected disabilities of his back and knees. However, these lay reports are not corroborated by the longitudinal medical evidence.  Specifically, the Board finds no evidence which shows these service connected disabilities would have prevented him from engaging in any exertional requirements of employment. 

Throughout the evidentiary record, the Veteran has reported that he was able to engage in a range of daily exertional activities.  For example, the Veteran remained capable of performing yard work and household chores.  He was able to travel on family vacations and on out of state trips.  Most significantly, the Veteran reported he was able to enjoy a range of recreational activities, including hiking, camping, boating, and hunting.   These reports indicate that the Veteran's service connected physical disabilities did not prevent him from performing a range of exertional activities.  Based upon his subjective reports, the Board finds the Veteran would have, at the very least, been able to perform sedentary forms of employment.  

As for any allegation that the Veteran's psychological impairments would have prevented him from obtaining and maintaining employment prior to February 7, 2011, the Board finds this to be without merit.  First, the Board notes that the Veteran was no awarded entitlement to service connection for a psychological disability until February 7, 2011.  As such, any mental impairment cannot be considered prior to this date.  Regardless, the Board observes that the Veteran has subjectively reported being able to engage in close personal relationships with others.  For example, during a mental health counseling session in February 2011, the Veteran reported that he had developed a close relationship with this landlord, and explicitly stated that he "had always taken care of his landlord."  See August VAMC Records.  This statement suggests the Veteran was capable of sustained interactions with others, and indicates that any psychological impairment would not have prevented him from obtaining or maintaining any gainful employment. 

The Board has additionally considered the written statements submitted by the Veteran's wife and physicians.  For example, the record contains an August 2009 statement from physician E.S., wherein the physician opines the Veteran's medical conditions prevent him from performing "some of his activities of daily living" and thus render "assistance necessary."  The Board finds this assessment to be wholly unsupported by the evidence of record.  As documented numerous times throughout this decision, the Veteran has been more than capable of performing basic daily activities, including those that involve weight bearing and prolonged standing.  For example, the Veteran has boasted to numerous examiners that he was able to partake and enjoy in recreational activities such as hiking, boating, and camping prior to 2014.  See e.g.  December 2016 VA Examinations.  Not only do these subjective reports of activity contradict the assessment of Dr. E.S.'s medical opinion, they also suggest that the Veteran himself believed he was capable of engaging in exertional activities akin to employment prior to February 7, 2011. 

Similarly, in a separate August 2009 statement, the Veteran's physician K.D., reports that the Veteran is not employable due to numerous medical conditions.  Notably, in this statement, the clinician K.D. lists several medical conditions for which the Veteran has not been awarded service connection, including impaired fasting glucose, senile cataract, and sleep apnea.  While the Board has considered this medical statement, the Board again finds this opinion to be unsubstantiated by the lay and medical evidence of record.  Moreover, the Board finds this assessment is entitled to little probative values as it considers disabilities for which the Veteran has not been awarded entitlement to service connection.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment).   

In conclusion, based upon the findings and analysis above, the Board finds the Veteran is not entitled to an award for an earlier effective date, prior to February 7, 2011, for entitlement to a TDIU.  Therefore, the Veteran's claim is denied. 

General Laws and Regulations Governing Entitlement to Special Monthly Compensation ("SMC"): 

The Veteran is seeking special monthly compensation benefits based on being housebound as set forth under 38 U.S.C. § 1114(s) or based on the need for regular aid and attendance at the higher rate as set forth under 38 U.S.C. § 1114(l).  A Veteran may receive special monthly compensation either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously.  That is, regular aid and attendance is the greater monetary award.  Compare 38 U.S.C. § 1114(l) with 38 U.S.C. §1114(s). 

The Board initially will address the issue of whether the Veteran is entitled to the lesser benefit of special monthly compensation by reason of being housebound. 

Special monthly compensation benefits by reason of being housebound are payable if the Veteran has a single permanent disability rated 100 percent disabling, and has either (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. 
§ 3.350(i).  The disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).

Housebound benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  A total disability rating based on individual unemployability (TDIU) satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more, for purposes of entitlement to special monthly compensation for a housebound rating.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In other words, a TDIU rating based on a single disability, but not multiple disabilities, is permitted to satisfy the statutory requirement of a total rating.  Bradley, 22 Vet. App. at 293.  Nonetheless, the TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits.  Bradley, 22 Vet. App. at 293.  In addition, the decision to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings.  That is, a TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C. § 1114(s).  Bradley, 22 Vet. App. at 290-91. 

A "TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability."  Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).  However, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes housebound benefits under 38 U.S.C. § 1114(s).  Buie, 24 Vet. App. at 249-250.

A veteran is permanently housebound when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises as a direct result of his service-connected permanent disability or disabilities, and it is reasonably certain that the disability of disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(2).
 
Review of the claims folder reveals that the Veteran has the following service-connected disabilities: a mood disorder, rated as 70 percent disabling, degenerative arthritis of the thoracic spine, rated as 20 percent disabling, a left ankle disability, rated as 10 percent disabling, and a left knee scar, rated as non-compensable.  The Veteran additionally has service-connected left and right knee disabilities, which have been individually evaluated as 10 percent disabling.  The combined service-connected disability rating with consideration of the bilateral factor is 80 percent. See 38 C.F.R. §§ 4.25 (combined ratings table); 4.26.  The Veteran is in receipt of a TDIU rating since February 7, 2011.   

With regard to housebound status, the threshold statutory requirement is that the Veteran must have a single permanent disability rated at a schedular 100 percent.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  The Veteran does not have a single permanent disability rated at 100 percent.  Of note, any increased evaluation of the bilateral knee disabilities as a result of the Board's remand will not affect the Veteran's entitlement to housebound status, as there is no Diagnostic Code which allows for the assignment of a 100 percent disability evaluation.  

As to the effect of the Veteran's award of a TDIU, the Board notes that the AOJ granted this entitlement based upon the effects of his service connected disabilities.  See October 2015 Rating Decision.  The AOJ did not determine that the effects of a single service-connected disability were sufficient to award the TDIU rating due to unemployability.  Again, a TDIU rating based on a single disability, but not multiple disabilities, is only permitted to satisfy the statutory requirement of a total rating for housebound purposes.  Bradley, 22 Vet. App. at 290-91.  In short, the TDIU award was based on multiple disabilities.  The Board agrees with the AOJ's assessment.  The Board has reviewed the March 2009 VA musculoskeletal examinations, as well as the December 2016 examinations of the back, knees, ankle, and psychiatric evaluation, and finds that no examiner has concluded that any single service-connected disability renders the Veteran unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability.  See 38 C.F.R. § 4.16(a).  Therefore, the Veteran does not meet this particular housebound benefits requirement of a TDIU rating based on only a single service-connected disability.  

Also, the Veteran does not meet the factual housebound criteria with regard to being permanently housebound as the result of his service-connected disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(2).  As noted in greater detail above, the evidence of record shows the Veteran is able to maintain an active lifestyle.  Throughout the pendency of this appeal, the Veteran has reported that he continues to engage in recreational activities such as hunting, fishing, camping, and boating.  He has also show he is able to travel, including family vacations and trips out of state.  No evidence of record demonstrates that he is substantially confined to his house or immediate premises as a direct result of his service-connected permanent disabilities.  38 C.F.R. § 3.350(i)(2).  

In December 2016, the Veteran was seen for a VA examination to assess whether his service-connected disabilities warranted entitlement to SMC.  During this evaluation, the Veteran reported that his disabilities do not impair his ability to perform daily house hold chores, such as cooking.  He additionally noted that he cooks for himself and his wife.  Once again, the Veteran reported that prior to his opioid medications being withheld, the Veteran enjoyed an active lifestyle.  He stated that two years ago he was able to go waterskiing, but now that his medications have been withheld all he does is sit in a chair.  To reiterate, the Veteran's opioid medications were withheld after the Veteran was arrested for selling them.  He is currently prescribed narcotic pain medications from a private physician. 

Consequently, for the multiple reasons cited above, the basic requirements for special monthly compensation by reason of being housebound are not met.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  

As to the Veteran's claim for special monthly compensation claim based on the need for aid and attendance, the Board similarly finds no evidence which would support a grant of entitlement.  In this regard, special monthly compensation on a higher level under 38 U.S.C. § 1114(l) and 38 C.F.R. § 3.350(b) is payable as the result of service-connected disability if the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less (or concentric contraction of the field of vision beyond 5 degrees in both eyes); is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  

Examples which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  38 C.F.R. §§ 3.350(a)(2), 4.63.

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:  (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a).  

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

In light of the above, and with consideration of the longitudinal medical and lay evidence of record, the Board finds that the Veteran has not meet the criteria for an award of SMC on account of the need for regular aid and attendance at any point relevant to the period on appeal. Initially, a single disability rated as 100 percent disabling under a schedular evaluation is generally a prerequisite for entitlement to special monthly compensation by reason of the need for regular aid and attendance.  Any lesser disability would be incompatible with the requirements of 38 C.F.R. § 3.352(a).  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section H, Topic 8, Block b (June 16, 2015).  As noted above in the housebound analysis, the Veteran does not meet this initial requirement for aid and attendance.  He does not have a single service connected disability rated as 100 percent disabling or a TDIU award based on a single service-connected disability.  

In any event, with regard to aid and attendance, the medical and lay evidence of record does not reveal anatomical loss or loss of use of both feet, or of one hand and one foot; or blindness in both eyes with visual acuity of 5/200 or less (or concentric contraction of the field of vision beyond 5 degrees in both eyes); or the Veteran being permanently bedridden.  See 38 U.S.C. § 1114(l), 38 C.F.R. § 3.350(b).

No VA examination, VA treatment record, SSA record, or lay statement from the Veteran indicates that he is permanently bedridden.  He may experience some difficulty getting out of bed, but there is no evidence that the Veteran has to remain in bed.  As further emphasis, the Board reiterates that the Veteran has reported at many times during the period on appeal that he is able to perform a wide range of activities, including hiking.  During the December 2016 VA examination, the Veteran reported that he is able to cook on a regular basis for himself and his wife.  As such, there is no evidence which indicates the Veteran is bedridden. 

With regard to blindness, there is no lay or medical evidence which suggests the Veteran is blind.  Thus, the Veteran does not meet the above criteria for blindness in both eyes.  

Finally, with regard to loss of use, it is not established by the evidence that there is no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The following are also not demonstrated by the evidence: extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  See 38 C.F.R. §§ 3.350(a)(2), 4.63.  During the December 2016 VA examination, the Veteran was observed to walk with a cane.  Examination of his ankles was absent for any evidence of ankylosis.  Moreover, the examiner observed the Veteran did not exhibit pain with weight bearing and there was no reported reduction in his ankle range of motion.  No foot drop paralysis was observed and the Veteran does not have a prosthesis.  As such, this evidence does not establish the loss of use of the Veteran's feet. 

With regard to the factors of aid and attendance, there is no evidence suggesting the Veteran is unable to dress or undress himself or to keep himself ordinarily clean and presentable.  There is no evidence indicating the Veteran is unable to feed himself.  To the contrary, the Veteran boasted about cooking regularly during the December 2016 VA examination, and proclaimed himself a good cook.  The Veteran does not wear any prosthesis.  And finally, there is no evidence of a physical or mental incapacity which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

The Veteran's lay assertions regarding his need for aid and attendance are outweighed by the objective findings of the medical evidence of record.  The Veteran clearly cannot work due to his service-connected physical and psychological disabilities, but this is not equivalent to requiring the regular aid and attendance of another person.  Although his service-connected orthopedic disabilities do impact his ability to get around easily, this is also not equivalent to requiring the regular aid and attendance of another person.  Consequently, the basic requirements for special monthly compensation on the account of regular aid and attendance are not met.  38 U.S.C. § 1114(l); 38 C.F.R. §§ 3.350, 3.352.  

In conclusion, the preponderance of the evidence of record is against the claim for entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.  38 U.S.C. § 5107(b). 


ORDER

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to an increased evaluation, in excess of 20 percent, for the thoracic spine disability is denied. 

Entitlement to an increased evaluation, in excess of 10 percent for the left ankle disability is denied. 

Entitlement to an increased evaluation, in excess of 70 percent, for the mood disorder is denied. 

Entitlement to an earlier effective date, prior to February 7, 2011, for the award of a TDIU is denied. 

Special monthly compensation based on the need for regular aid and attendance or by reason of being housebound is denied. 


REMAND

As noted in the introduction of this decision, a remand is required before the Board is able to make a determination with regard to the increased rating claims of the right and left knee. Specifically, the Court of Appeals for Veteran's Claims ("Court") held that that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  The Court held that the examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight bearing.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that neither the December 2016 VA examiner  nor any VA treatment records presently associated with the Veteran's claims file demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  In short, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.  

As such, a new VA knee examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left knee disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If such testing cannot be performed, the examiner must explain why such testing could not be performed.

Additionally, the VA examiner should record the results of range of motion testing for pain on both active and passive range of motion, and in weight-bearing and non-weight bearing, as well as the necessary findings to evaluate functional loss during flare-ups.  38 C.F.R. § 4.59, Mitchell, supra; Deluca, supra.

Finally, as this claim is being remanded, the Board requests that the AOJ obtain any outstanding VA treatment records not presently associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1. All updated relevant treatment records should be obtained.  The AOJ should contact the Veteran if necessary for any clarification required to identify certain records.

2.  After completing the above development, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected left and right knee disabilities.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA knee examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

The examiner is asked to provide a thorough explanation of the rationale underlying any and all opinions or conclusions expressed.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA knee examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA knee examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA knee examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


